                    IN THE UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA

 IN RE:                        *
                               *
 NATASHA SHUFORD, XXX-XX-3598, *                              Case No. 17-30706
                               *
     Debtor.                   *                              Chapter 13

 PURSUANT TO LOCAL RULE 9007-1, THIS MOTION WILL BE TAKEN UNDER
 ADVISEMENT BY THE COURT AND MAY BE GRANTED UNLESS A PARTY IN INTEREST
 FILES A RESPONSE WITHIN 21 DAYS OF THE DATE OF SERVICE. RESPONSES MUST BE
 SERVED UPON THE MOVING PARTY AND, IN THE MANNER DIRECTED BY LOCAL RULE
 5005-1, FILED WITH THE CLERK ELECTRONICALLY OR BY U.S. MAIL ADDRESSED AS
 FOLLOWS: CLERK, U.S. BANKRUPTCY COURT, ONE CHURCH STREET, MONTGOMERY,
 AL 36104.

 This pleading is being filed and noticed pursuant to M.D. Ala., LBR 9007-1 procedures for the following:
 Application to Employ Professional Persons pursuant to 11 U.S.C. § 327.

   APPLICATION FOR EMPLOYMENT OF PROFESSIONAL PERSON FOR A
                       SPECIFIC PURPOSE

         COMES NOW, the undersigned counsel, and respectfully submits the instant

 application for employment of professional persons pursuant to 11 U.S.C. §327 and Rule

 2014 of the Bankruptcy Rules of Procedure and in support of said application states as

 follows:

         The debtor(s) desires to retain Earl P. Underwood, Jr. of the firm Underwood &

 Riemer, P.C. in Fairhope, Baldwin County, Alabama, for the specific purpose of

 recovering damages arising out of a cause of action filed by the debtor(s) against Ford

 Motor Company. This cause of action is purchase of a defective vehicle that occurred on

 or about 1/24/2012. This attorney was previously retained by the Debtor.

         I, Earl P. Underwood, Jr., am duly licensed to practice law in the State of

 Alabama.

         I, Earl P. Underwood, Jr., was initially employed by the debtor to represent her

 and am familiar with the facts and legal issues involved in the case.



Case 17-30706         Doc 43       Filed 08/13/19 Entered 08/13/19 09:51:27                    Desc Main
                                     Document     Page 1 of 3
         I, Earl P. Underwood, Jr., do not represent or hold any interest adverse to the

 debtor or to the estate with respect to the matter on which such attorney is to be

 employed.

         Attached and submitted hereto is an affidavit executed by me in support of this

 application pursuant to 11 U.S.C. §327 and Rule 2014 of The Bankruptcy Rules of

 Procedure. I, Earl P. Underwood, Jr. have no connections with the debtor, creditors, any

 parties in interest, the Bankruptcy Administrator, or the Trustee, other than with the

 representation of the debtor and upon granting of this application, the estate, in the

 representation of the estate in this action.

         The debtor has signed a contract with Earl P. Underwood, Jr for representation

 regarding the cause of action. The terms of the contract include 40% Attorney Fees plus

 reimbursement of out-of-pocket expenses. No money has been paid to the attorney prior

 to the filing of this Application. I understand that I cannot share any compensation with

 attorneys other than members of my firm unless said professionals are also approved by

 this Court. I do not have any agreement to share compensation with other attorneys in

 this matter except: None. The attorney understands he/she must make application to the

 Court for approval of his/her fees and expenses. However, if there is no recovery, Earl P.

 Underwood, Jr. acknowledges that the bankruptcy estate of Natasha Shuford shall not be

 responsible for reimbursement of attorney’s fees or for any out-of-pocket expenses.

         WHEREFORE, the above premises considered, I move this Honorable Court to

 authorize the employment of Earl P. Underwood, Jr. to represent the estate in the cause of

 action filed by the Debtor. Upon settlement or completion of the cause of action, I will




Case 17-30706       Doc 43     Filed 08/13/19 Entered 08/13/19 09:51:27         Desc Main
                                 Document     Page 2 of 3
 apply to the Court for approval of fees and expenses pursuant to 11 U.S.C. §326, 327,

 328 and Rules 2014 and 2016 of The Bankruptcy Rules of Procedure.

        Respectfully submitted this 13th day of August 2019

                                                              /s/Earl P. Underwood, Jr.
                                                              Earl P. Underwood, Jr.
 Of Counsel:
 Underwood & Riemer, P.C.
 21 South Section Street
 251-990-5558 (telephone)
 251-990-0626 (facsimile)
 epunderwood@alalaw.com

                             CERTIFICATE OF SERVICE

         I, Earl P. Underwood, Jr., certify that I have served a copy of the foregoing
 Application For Employment of Professional Person For a Specific Purpose on the parties
 listed below by either electronic mail or placing same in the United States Mail, postage
 prepaid and properly addressed, this 13th day of August 2019.


                                                              /s/Earl P. Underwood, Jr.
                                                              Earl P. Underwood, Jr.

 Natasha Shuford
 4316 Delmar Drive
 Montgomery, AL 36109

 Paul D. Esco, Debtors Bankruptcy Attorney, via electronic mail

 Sabrina L. McKinney, Chapter 13 Standing Trustee, via electronic mail

 Danielle Greco, Bankruptcy Administrator, via electronic mail




Case 17-30706     Doc 43     Filed 08/13/19 Entered 08/13/19 09:51:27           Desc Main
                               Document     Page 3 of 3
